DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  it appears to be missing “the” prior to “base” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a rear portion for supporting the sit bones.”  As the side portions have been defined as “for supporting sit bones,” it is unclear how the rear and side portions relate (i.e. overlap to both support simultaneously; or support at different times, places, or positions; or some other arrangement).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US Patent Number 5165752) in view of Sung (US Patent Application Publication Number 2019/0061850) and/or Toll (US Patent Application Publication Number 2018/0057089).
Regarding claim 1, Terry discloses a bicycle saddle comprising: a resilient support having side portions (of 60 for instance) for supporting sit bones of a rider, the side portions being separated by a central recess (at least for member 58); and a central pad (58) positioned in the central recess between the side portions.  Terry does not disclose memory foam.  Memory foam pads in bicycle seats are well known as shown by Sung and Toll who both disclose the use of such foams.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide memory foam as taught by Sung or Toll in Terry’s seat because this could improve comfort or support for various users.

Regarding claims 2, 5, 6, and 15, Terry, modified as described, discloses a saddle generally as claimed including the pad with a length apparently as claimed and spanning a middle of the saddle, but may not explicitly disclose dimensions or hardness.  However, as changes in size, shape, and material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions and material properties as claimed based on normal variation to improve fit, support, and comfort for various users.
Regarding claims 3, 4, 8, and 14, Terry, modified as described, discloses a saddle generally as claimed but may not clearly disclose recessed surfaces or thickness as claimed.  Toll and Sung disclose various recesses and thickness variations including a recessed upper surface and central/rear recess and side thickness variations.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide shapes and arrangements as taught by Sung or Toll in Terry’s seat because this could improve fit, comfort, or support for various users.  Note that, as above regarding the specific dimensions, changes in size and shape require only routine skill in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions as claimed based on normal variation to improve fit, support, and comfort for various users.
Regarding claim 9, Terry, modified as described, discloses a saddle as explained above but may not disclose the central portion unsupported.  At least Sung discloses such an arrangement (with member 41, 42 generally suspended in the assembly).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an unsupported 
Regarding claims 10-13, Terry, modified as described, discloses a saddle generally as claimed but may not clearly disclose a transition surface as claimed.  Toll and Sung disclose various transition surfaces between central upper surfaces at angles apparently near those claimed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a transition surface as taught by Sung or Toll in Terry’s seat because this could improve fit, comfort, or support for various users.  Note that, as above regarding the specific dimensions, changes in size and shape require only routine skill in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions as claimed based on normal variation to improve fit, support, and comfort for various users.
Regarding claims 16-18 and 20, Terry, modified as described, discloses a saddle as explained above and further discloses a base (40) to support the resilient support and the central pad (at least in part), wherein the base defines a cutout (at 42), and wherein the bicycle saddle includes a pad tray (42) supported on the base and positioned in the cutout, wherein the central pad has a bottom surface, and wherein the bottom surface is supported by the pad tray (see figures), and wherein the base is comprised of a first material and the pad tray is comprised of a second material that is more resilient than the first material of the base (based at least on the description of “rigid” and “fabric” portions, this would be the case).
Regarding claim 19, Terry, modified as described, discloses a saddle generally as claimed, but may not clearly disclose the tray shape.  However, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve fit, support, and comfort for various users.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10633048. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to provide the arrangements as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PHILIP F GABLER/Primary Examiner, Art Unit 3636